Citation Nr: 0933042	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-28 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for focal segmental glomerulosclerosis (FSG) with 
hypertension beginning February 24, 2006.

2.  Entitlement to an initial compensable evaluation for 
chronic rhinitis prior to April 14, 2005.

3.  Entitlement to an initial compensable evaluation for 
chronic rhinitis beginning April 14, 2005.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in which service connection for hypertension 
was granted and evaluated as zero percent disabling and 
service connection for chronic allergic rhinitis was granted 
and evaluated as zero percent disabling.

In November 2007, the RO granted service connection for FSG 
and combined the evaluation with that already in effect for 
hypertension.  The condition was evaluated as 30 percent 
disabling, effective February 24, 2006.  However, as 
explained in the January 2009 remand, this increased rating 
did not constitute a full grant of all benefits possible for 
FSG beginning February 24, 2006.  As the veteran has not 
withdrawn her claim, the issue of higher initial evaluation 
for FSG beginning February 24, 2006 remains pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

This claim was remanded in January 2009.  The claim is now 
again before the Board.


FINDINGS OF FACT

1.  Beginning February 24, 2006, the veteran's FSG reflects 
manifestations more closely approximating constant 
albuminuria and definite decrease in kidney function but 
absent persistent edema, creatinine measuring 4 to 8 mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion.

2.  Prior to April 14, 2005, the service-connected rhinitis 
was manifested by symptoms approximating greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, absent polyps.

3.  Beginning April 14, 2005, the symptoms of rhinitis have 
been evaluated under the service-connected sinusitis and 
cannot be evaluated compensably under the diagnostic code for 
rhinitis.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 60 percent, and 
no greater, for FSG beginning February 24, 2006, have been 
met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1 - 4.16, 4.104, Diagnostic Code 7536 (2008).

2.  The criteria for an initial evaluation of 10 percent, and 
no greater, for rhinitis prior to April 14, 2005, have been 
met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1 - 4.16, 4.104, Diagnostic Code 6522 (2008).

3.  The criteria for an initial compensable evaluation for 
rhinitis beginning April 14, 2005, have not been met.  38 
U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1 - 
4.16, 4.104, Diagnostic Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to 
provided, if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For claims for higher initial evaluations, VA must, at a 
minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on a claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and the their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

However, the present case involves "downstream" issues, as 
the initial claim for service connection was granted in the 
December 2002 rating decision appealed, and the current 
appeal arises from the Veteran's disagreement with the 
evaluations originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus as the 
Veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008); see also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 133-34 (Fed. Cir. 2006).

VA has obtained service treatment records in the adjudication 
of the original claims for service connection, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which she did do.  The 
examinations included history, symptomatic complaints and 
physical findings, and were adequate for  evaluation.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  Higher Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

FSG

The veteran was service connected for FSG in a November 2007 
rating decision.  The disability was evaluated as 30 percent 
disabling under 38 C.F.R. § 4.115(b), Diagnostic Code 7526, 
effective in February 2006.  

Diagnostic Code 7526 directs that FSG be evaluated as renal 
dysfunction.  The criteria provide that renal dysfunction is 
to be evaluated as 30 percent disabling where albumin is 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension 
least 10 percent disabling under diagnostic code 7101.  A 60 
percent evaluation is provided where there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  See 38 C.F.R. § 4.115a.  

VA examination conducted in July 2007 revealed findings of 
FSG by biopsy done in 2006.  The examiner noted that the 
Veteran's weight was stable and that she manifested no edema.  
Creatinine was measured at 1.1.  The examiner diagnosed a 
history of proteinuria and FSG by biopsy.  VA examination 
conducted in February 2008 reflected findings of minimal 
pedal edema and clinical findings of proteinuria in December 
2007 with creatinine at 1.1.  The examiner observed the 
Veteran appeared to be fatigued, and diagnosed renal problems 
secondary to FSG and FSG, chronic glomerulonephritis with 
proteinuria.

In January 2009, this claim was remanded to obtain additional 
VA treatment records.  These records show that the Veteran 
continues to require treatment for her FSG, including 
prescribed steroids.  Findings of proteinuria were 
consistent, and creatinine was measured, ranging from 1.10 to 
2.0.  In February 2009, treatment records show that the 
Veteran has a history of proteinuria since 1999.  Biopsy 
conducted in October 2008 revealed IgA nephropathy with 
crescents and a 40 to 50 percent interstitial fibrosis.  She 
was also MPO/P-ANCA positive but there was no evidence of 
kidney vasculitis.  The physician noted that creatinine had 
decreased from 2 to 1.5, and proteinuria had decreased from 3 
to .3.  

These findings show that the Veteran's symptomatology more 
closely approximates that for a 60 percent evaluation.  The 
clinical findings show fluctuating creatinine levels and the 
treating physician spoke in terms of lowering both creatinine 
and proteinuria.  In addition, the current therapy includes 
systemic corticosteroids and immunosuppressive medications.  
The inference therefore is that there is constant 
albuminuria, and elevated creatinine and proteinuria, 
although improved, and renal sufficiency must be viewed as 
being impaired.

An 80 percent evaluation is not warranted, however, as the 
medical evidence does not show findings of persistent edema 
and albuminuria with BUN 40 to 80 mg%, or creatinine at 4-
8mg%, or lethargy, weakness, anorexia, weight loss, or 
limitation of exertion characterizing generalized poor heath.  
Rather, VA examinations have reflected stable weight and no 
lethargy or significant weakness.  

Hence, the medical evidence supports an initial evaluation of 
60 percent, and no greater, for FSG.  The preponderance of 
the evidence is against a finding that an evaluation of 80 
percent is warranted for the FSG; there is no benefit of the 
doubt to be resolved; and an evaluation greater than 60 
percent for FSG is not warranted.



Rhinitis 

The veteran was service connected for chronic rhinitis with 
sinusitis in a December 2002 rating decision.  The disability 
was evaluated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, effective in November 2001.  In a 
February 2007 rating decision, the RO granted a separate 
evaluation for sinusitis, effective in April 2005, assigning 
an evaluation of 30 percent effective in April 2005.  Service 
connection was continued for rhinitis, and a noncompensable 
evaluation was assigned.

Diagnostic Code 6522 directs that rhinitis is evaluated as 10 
percent disabling where there is a greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, without polyps.  A 30 percent 
evaluation is assigned for greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, with polyps.   See 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

Prior to April 14, 2005

VA examinations conducted in November 2002 and January 2004 
show tenderness of the bilateral paranasal sinuses and 
congestion of the turbinates bilaterally, with no nasal 
polyps.  No breathing obstruction was observed.  The 
diagnosis in November 2002 was of chronic allergic 
rhinitis/sinusitis with no nasal polyp and no breathing 
obstruction.  In January 2004, the examiner diagnosed sinus 
congestion.  

Treatment records during this time reveal intermittent 
blockage of the sinuses ranging from slight to total 
obstruction of the nasal airway due to massive hypertrophy of 
the turbinates, ultimately requiring surgical intervention in 
2005 and 2006, including the placement of tubes.  However, no 
polyps were observed.  

This meets the criteria for a 10 percent evaluation prior to 
April 2005.  However, the criteria for a higher, 30 percent, 
evaluation are not met because the Veteran did not evidence 
polyps.  

Hence, the criteria for an initial 10 percent evaluation for 
rhinitis are met prior to April 14, 2005.  The preponderance 
is against an initial evaluation greater than 10 percent for 
rhinitis prior to April 14, 2005; there is no doubt to be 
resolved; and an initial evaluation greater than 10 percent 
for rhinitis prior to April 14, 2005 is not warranted.

Beginning April 14, 2005

From April 14, 2005, the Veteran's symptoms have been 
evaluated under the Diagnostic Code 6514, which contemplates 
sinusitis.  The Veteran's symptoms have been evaluated as 
symptoms of sinusitis.

VA examinations conducted in December 2006 and February 2008 
show findings of slight swelling of turbinates with minimal 
tenderness in both maxillary sinuses, a runny nose worse on 
the right than on the left, crusting on the right side, 
oropharynx erythematous with diagnosis of chronic sinusitis 
and rhinitis in December 2006, and chronic rhinosinusitis 
with residual chronic rhinorrhea, sinus congestion, epistasis 
with computed tomography (CT) scan showing consolidative 
changes of maxillary sinuses, bilaterally in February 2008.

Treatment records show continued treatment for chronic 
sinusitis including surgery for nasal crusting, obstruction, 
nasal vestibulitis, and turbinates but no polyps or polypoid 
disease.  

These findings have been evaluated as 30 percent disabling 
beginning April 14, 2005 as symptoms of sinusitis.  There are 
no findings, including that of polyps, that may be separately 
evaluated under Diagnostic Code 6522.  See 38 C.F.R. § 4.14.  

The preponderance of the evidence is against an initial 
compensable evaluation for sinusitis beginning April 14, 
2005; there is no benefit of the doubt to be resolved; and an 
initial compensable evaluation for rhinitis beginning April 
14, 2005 is not warranted.

Summary

The Veteran genuinely believes that her disabilities are 
worse than originally evaluated and has offered her testimony 
and statements.  The Board has, by this decision, recognized 
that her FSG, and her rhinitis prior to April 14, 2005 
warrant higher initial evaluations and, as detailed above, 
higher initial evaluations have been granted.  As a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter so 
complex as the extent of her service-connected disabilities 
in conjunction with the schedular criteria and her views are 
of little probative value.  And, even if her opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed findings provided by the medical 
professionals who discussed her symptoms, complaints, and 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case other than those already 
assigned.

Application of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) has been considered but is not here warranted, 
as the medical evidence does not present exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Frequent hospitalizations have not been shown 
nor has the Veteran offered evidence of marked interference 
with employment due solely to her FSG and rhinitis.  
Moreover, the schedular criteria contemplate the level of the 
Veteran's symptomatology, and they are adequate for rating 
her disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008)




ORDER

An initial evaluation of 60 percent, and no greater, is 
granted for FSG beginning February 24, 2006.  

An initial evaluation of 10 percent, and no greater, is 
granted for rhinitis prior to April 15, 2004.

An initial compensable evaluation for rhinitis, beginning 
April 15, 2004, is denied.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


